July 9 2013


                                          DA 12-0578

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2013 MT 182N


STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

HARRY PAUL MOTTSMAN,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Eleventh Judicial District,
                        In and For the County of Flathead, Cause No. DC 09-253C
                        Honorable Stewart E. Stadler, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Wade M. Zolynski, Chief Appellate Defender; Eileen A. Larkin, Assistant
                        Appellate Defender, Helena, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General; Pamela P. Collins, Assistant
                        Attorney General, Helena, Montana

                        Ed Corrigan, Flathead County Attorney, Kalispell, Montana


                                                    Submitted on Briefs: June 19, 2013
                                                               Decided: July 9, 2013




Filed:

                        __________________________________________
                                           Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Harry Paul Mottsman appeals from his July 2012 sentence following his conviction of

the offense of felony theft, pursuant to a guilty plea. We affirm.

¶3     The District Court sentenced Mottsman to five years with the Department of

Corrections, all suspended, and imposed conditions. One of those conditions was that

Mottsman “deal with” outstanding charges against him in three other states. The District

Court’s written judgment includes the condition that Mottsman “resolve any and all

outstanding legal matters to the satisfaction of his Supervising Officer.” Mottsman argues on

appeal that this condition concerning the charges in other states was illegal and was a

violation of both State and Federal law concerning extradition. This Court reviews the

legality of sentencing conditions de novo. State v. Corbin, 2008 MT 146, ¶ 4, 343 Mont.

211, 184 P.3d 287.

¶4     The District Court had the authority to impose reasonable conditions considered

necessary for rehabilitation or for the protection of the victim or society. Sections 46-18-201

and -202, MCA; State v. Guill, 2011 MT 32, ¶ 58, 359 Mont. 225, 248 P.3d 826. The

presentence investigation report on Mottsman showed that there were theft or forgery




                                              2
charges, similar to the offense he was charged with in Montana, pending against him in other

states.

¶5        Mottsman not only failed to object to the disputed condition in the District Court

proceedings, he specifically agreed on the record to the sentence and its conditions, with

some exceptions not relevant here. The statutory provisions on extradition that Mottsman

relies upon for his argument are not applicable to his case. No other state is seeking

Mottsman’s extradition, and he agreed to be responsible for resolving the charges

outstanding against him in other jurisdictions. Mottsman was represented by counsel at

sentencing and did not raise any challenge to the accuracy of the information about pending

charges in other states. He has not demonstrated that his rights were infringed. State v.

McLeod, 2002 MT 348, ¶¶ 23-26, 313 Mont. 358, 61 P.3d 126. The conditions imposed by

the District Court were not illegal.

¶6        Because these issues are controlled by settled Montana law, we have determined to

decide this case pursuant to Section I, Paragraph 3(d) of our Internal Operating Rules, which

provides for memorandum opinions.

¶7        Affirmed.


                                                   /S/ MIKE McGRATH

We concur:

/S/ BRIAN MORRIS
/S/ LAURIE McKINNON
/S/ JIM RICE




                                              3